Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 8, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The fact-finding determination was supported by legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The court credited the victim’s testimony, which clearly and unequivocally established appellant’s guilt.
The disposition was an appropriate exercise of discretion, constituting the least restrictive alternative consistent with appellant’s needs and those of the community given his pattern of misconduct, including a prior assault for which he had been placed on probation, as well as relevant social factors (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.